Appellate Case: 21-3193     Document: 010110639576          Date Filed: 02/01/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                             February 1, 2022
                          _________________________________
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
  ANGELO ORTEGA-CADELAN,

        Petitioner - Appellant,

  v.                                                            No. 21-3193
                                                       (D.C. No. 5:20-CV-03178-SAC)
  DON LANGFORD,                                                   (D. Kan.)

        Respondent - Appellee.
                       _________________________________

              ORDER DENYING CERTIFICATE OF APPEALABILITY
                     _________________________________

 Before BACHARACH, MURPHY, and CARSON, Circuit Judges.
                  _________________________________

        Angelo Ortega-Cadelan, a Kansas state prisoner proceeding pro se, seeks a

 certificate of appealability (“COA”) so he can appeal the district court’s dismissal of the

 habeas corpus petition he filed pursuant to 28 U.S.C. § 2254. See 28 U.S.C.

 § 2253(c)(1)(A) (providing no appeal may be taken from a final order disposing of a

 § 2254 petition unless the petitioner first obtains a COA). Because reasonable jurists

 would not debate the district court’s dismissal of his petition as untimely, we deny his

 request for a COA and dismiss this appeal.

        In 2007, Ortega-Cadelan pled guilty to rape and was sentenced to life

 imprisonment with the possibility of parole after twenty-five years. The Kansas Supreme

 Court affirmed his sentence on direct appeal. State v. Ortega-Cadelan, 194 P.3d 1195

 (Kan. 2008). In 2009, Ortega-Cadelan filed a state postconviction action and a federal
Appellate Case: 21-3193      Document: 010110639576          Date Filed: 02/01/2022       Page: 2



 habeas petition. The federal district court dismissed his habeas petition in February 2010

 so that he could exhaust his state remedies, warning him that he would only have three

 months to file a federal habeas petition after the state courts resolved his state

 postconviction action, and advising him to file his federal petition as early as practicable

 within that three-month window. Ortega-Cadelan voluntarily dismissed his state

 postconviction action in 2012. Shortly thereafter, he filed a second state postconviction

 action, which finished making its unsuccessful way through the state court system in

 2015. In 2017, Ortega-Cadelan filed a state motion to correct illegal sentence, which was

 likewise unsuccessful.

        In July 2020, Ortega-Cadelan filed the instant federal habeas petition. The district

 court concluded that Ortega-Cadelan’s state postconviction filings had only tolled the

 statute of limitations until September 2015, and the district court accordingly ordered

 Ortega-Cadelan to show cause why the petition should not be dismissed as untimely.

 When Ortega-Cadelan failed to respond to the show-cause order, the district court

 dismissed the petition. Ortega-Cadelan subsequently filed a motion for reconsideration in

 which he asserted, among other things, that he had assumed the federal habeas petition he

 filed in 2009 would be reinstated when he finished exhausting his state remedies. The

 district court considered this motion on the merits, construed it to request equitable

 tolling of the statute of limitations, and denied equitable tolling based primarily on the

 principle that “ignorance of the law, even for an incarcerated pro se petitioner, generally

 does not excuse prompt filing.” Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000)

 (quotation omitted).

                                                2
Appellate Case: 21-3193     Document: 010110639576          Date Filed: 02/01/2022         Page: 3



        To be entitled to a COA, Ortega-Cadelan must show “that jurists of reason would

 find it debatable whether the district court was correct in its procedural ruling.” Slack v.

 McDaniel, 529 U.S. 473, 484 (2000).

        In his application for a COA, Ortega-Cadelan focuses on the underlying merits of

 his habeas petition and touches only briefly on the district court’s procedural ruling.

 Regarding the procedural ruling, Ortega-Cadelan appears to argue solely that his federal

 habeas petition should have been treated as timely because (1) the state agreed not to

 contest his filing of a second postconviction petition in 2012, and (2) he “believes the

 case was stayed until exhaustion of remedies.”

        Having undertaken a thorough review of Ortega-Cadelan’s appellate filings, the

 district court’s orders, and the record on appeal, we conclude Ortega-Cadelan is not

 entitled to a COA. As the district court explained in its comprehensive and persuasive

 orders, the statute of limitations expired long before Ortega-Cadelan filed this federal

 habeas petition in 2020, even with the benefit of statutory tolling during the pendency of

 his second state postconviction action, and Ortega-Cadelan’s ignorance of the law and

 mistaken assumptions about his first federal habeas petition do not excuse his untimely

 filing of this petition.




                                               3
Appellate Case: 21-3193   Document: 010110639576        Date Filed: 02/01/2022   Page: 4



       We accordingly deny Ortega-Cadelan’s request for a COA and dismiss the appeal.

 Ortega-Cadelan’s motion to proceed in forma pauperis is granted.


                                            Entered for the Court


                                            Michael R. Murphy
                                            Circuit Judge




                                           4